DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al US 2016/0274340 A1 and further in view of Sado US 2011/0026132 A1
	Re claim 1, Yonezawa et al discloses a variable magnification optical system (see abstract) constituted by, in order from an object: a first lens group having negative refractive power (see G1a); a second lens group having  positive refractive power (see G2); a third lens group having negative refractive power (see G3); a fourth lens group having negative refractive power (see G4); and a fifth lens group having positive refractive power (see G5), wherein the system performs varying magnification by changing a distance between the first lens group and the second lens group, a distance between the second lens group and the third lens group, a distance between the third lens group and the fourth lens group, and a distance between the fourth lens group and the fifth lens group (see movable groups G2, G3, and G4), the first lens group has, in order from an object side, a first negative lens, a second negative lens, a third negative lens and a positive lens (see L1a, L1b, L1c, L1d), 
	Re claim 1, Yonezawa et al do not explicitly disclose the first lens group is moved along an optical axis upon varying magnification. 
	However Sado teaches this limitation in at least paragraph 0061.

	Re claim 2, Yonezawa et al discloses wherein one lens group among the second to fifth lens groups is fixed along the optical axis upon varying magnification (see G5). 
	Re claim 3, Yonezawa et al discloses wherein the second lens group, the third lens group and the fourth lens group are moved toward the object side upon varying magnification (see 0031, lines 12-13).
	Re claim 5, Yonezawa et al discloses wherein each of the first negative lens and the second negative lens is a single lens (see L1a, L1b).
	Re claim 6, Yonezawa et al discloses wherein the first negative lens is a meniscus lens (see L1a).
	Re claim 7, Yonezawa et al discloses wherein the second negative lens has an aspherical surface (see L1b).
	Re claim 8, Yonezawa et al discloses wherein the third negative lens is a biconcave lens (see L1c).
	Re claim 9, Yonezawa et al discloses wherein the first negative lens is a meniscus lens (see L1a).
	Re claim 10, Yonezawa et al discloses wherein the second negative lens has an aspherical surface (see L1b).
	Re claim 11, Yonezawa et al discloses wherein the third negative lens is a biconcave lens (see L1c).

	Re claim 17, Yonezawa et al discloses an optical apparatus having the variable magnification optical system of claim 1 mounted thereon (see 0002).
	Re claim 18, Yonezawa et al discloses a method for manufacturing a variable magnification optical system (see abstract), wherein  the variable magnification optical system is constituted by, in order from an object: a first lens group having negative refractive power (see G1a); a second lens group having positive refractive power (see G2); a third lens group having negative refractive power (see G3); a fourth lens group having negative refractive power (see G4); and a fifth lens group having positive refractive power (see G5), the method comprising: arranging the respective lens groups in a lens barrel such that the system performs varying magnification by changing a distance between the first lens group and the second lens group, a distance between the second lens group and the third lens group, a distance between the third lens group and the fourth lens group, and a distance between the fourth lens group and the fifth lens group (see movable lens groups G2, G3, G4); configuring the first lens group to have, in order from an object side, a first negative lens, a second negative lens, a third negative lens and a positive lens (see L1a, L1b, L1c, L1d); 
Re claim 18, Yonezawa et al do not explicitly disclose arranging the first lens group to be moved along an optical axis upon varying magnification. 
	However Sado teaches this limitation in at least paragraph 0061.
	Therefore it would have been obvious at the time the application was filed to modify the device of Yonezawa et al to include arranging the first lens group to be moved along an optical .

Allowable Subject Matter
Claims 4, 12-14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
	In regard to dependent claim 4, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the first lens group is temporarily moved toward the image side upon varying magnification from a wide-angle end state to a telephoto end state; recited together in combination with the totality of particular features/limitations recited therein
	In regard to dependent claim 12, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the the following conditional expression is satisfied: 0.350 < f1/f4 < 0.750 where fl: a focal length of the first lens group f4: a focal length of the fourth lens group.; recited together in combination with the totality of particular features/limitations recited therein
	In regard to dependent claim 13, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the second lens group consists of five lenses; recited together in combination with the totality of particular features/limitations recited therein

	In regard to dependent claim 16, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the following conditional expression is satisfied: 1.100 < A(T3.5)/A(T4.0) < 5.000  where A(T3.5): an asphericity at a point on the aspherical surface where light corresponding to F-value of 3.5 passes through the aspherical surface in a telephoto end state 135 A(7T4.0): an asphericity at a point on the aspherical surface where light corresponding to F-value of 4.0 passes through the aspherical surface in a telephoto end state.; recited together in combination with the totality of particular features/limitations recited therein

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120069441 A1		US 20150015966 A1		US 20160299338 A1
US 20180100994 A1		US 5631775 A		US 5668668 A
US 7079324 B2		US 8573788 B2		US 8605370 B2
US 9915811 B2		US 9817218 B2
US 20040156120 A1		US 20040190155 A1		US 20050036207 A1
US 20070195427 A1		US 20100238560 A1		US 20100245786 A1
US 20110026132 A1		US 20110149411 A1		


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872